 

EXHIBIT 10.6

 

CANCELLATION AND TRANSFER AGREEMENT

 

This CANCELLATION AND TRANSFER AGREEMENT (this “Agreement”), dated August 13,
2015 (the “Effective Date”), is entered into by and among (the “Company”),
TABACALERAYSIDRON, INC., a Nevada corporation, (the “Company”), and RAMON
TEJEDA, individually (the “Canceling Party”). The Company and Canceling Party
are also hereinafter individually and jointly referred to as “P(p)arty” and/or
“P(p)arties”.

 

RECITALS

 

WHEREAS, as of the date hereof, the Canceling Party is the owner of 28,175,000
shares of the Company’s commons stock, par value $0.0001 per share (the
“Cancelled Shares”), and the Company is the owner of all of the issued and
outstanding shares of Epicurean Cigars, Inc., a Nevada corporation and wholly
owned subsidiary of the Company (“Epicurean Shares”); and

 

WHEREAS, concurrently herewith, the Parties and Mount Tam Biotechnologies, Inc.,
a Delaware corporation (“Mount Tam”), are entering into a Share Exchange and
Conversion Agreement (the “Exchange Agreement”), pursuant to which Mount Tam
will become a wholly owned subsidiary of the Company; and

 

WHEREAS, it is a condition precedent to the consummation of the Exchange
Agreement that the Canceling Party will enter into this Agreement, which will
effectuate the cancellation of the Cancelled Shares and the transfer of the
Epicurean Shares as well as a payment of $30,000 to the Canceling Party; and

 

WHEREAS, the Canceling Party is entering into this Agreement to, amongst other
things, induce Mount Tam to enter into the Exchange Agreement and the Canceling
Party acknowledges that Mount Tam would not consummate the transactions
contemplated by the Exchange Agreement unless the transactions contemplated
hereby are effectuated in accordance herewith.

 

AGREEMENT

 

In consideration of the mutual promises herein contained and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties hereto agree as follows:

 

1.              Cancellation of Cancelled Shares. On the Effective Date, the
Canceling Party will deliver to the Company the necessary documentation for the
cancellation of the stock certificates representing the Cancelled Shares, along
with duly executed medallion guaranteed stock powers covering the Cancelled
Shares (or such other documents acceptable to the Company’s transfer agent) and
hereby irrevocably instructs the Company and the Company’s transfer agent to
cancel the Cancelled Shares such that the Cancelled Shares will no longer be
outstanding on the stock ledger of the Company and such that the Canceling Party
shall no longer have any interest in the Cancelled Shares whatsoever. The
Company shall immediately deliver to the Company’s transfer agent irrevocable
instructions providing for the cancellation of the Cancelled Shares.

 

 1

 

 

2.             Consideration for Share Cancellation. At the Closing, as
consideration for the cancellation of the Cancelled Shares by the Canceling
Party, the Company shall deliver to the Canceling Party (a) the certificate or
certificates representing the Epicurean Shares, duly endorsed to Canceling Party
or as directed by Canceling Party, which delivery shall vest Canceling Party
with good and marketable title to all of the issued and outstanding shares of
capital stock of the Company, free and clear of all liens and encumbrances, and
(b) $30,000 in readily available funds to an account designated by Canceling
Party.

 

3.             Effective Date. This Agreement shall become effective upon the
execution of this Agreement. The transactions to occur at such place and time
with respect to this Agreement are referred to herein as the “Closing”.

 

4.             Waiver. At and subsequent to the Closing, the Canceling Party
hereby waives any and all rights and interests she has, had or may have with
respect to the Cancelled Shares.

 

5.             Representations by the Canceling Party. (a) The Canceling Party
owns the Cancelled Shares of record and beneficially free and clear of all
liens, claims, charges, security interests, and/or encumbrances of any kind
whatsoever. The Canceling Party has sole control over the Cancelled Shares
and/or sole discretionary authority over any account in which they are held.
Except for this Agreement, no person/entity has any option or right to purchase
or otherwise acquire the Cancelled Shares, whether by contract of sale or
otherwise, nor is there a “short position” as to the Cancelled Shares.

 

(b)           The Canceling Party has full right, power and authority to
execute, deliver and perform this Agreement and to carry out the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by the Canceling Party and constitutes a valid, binding obligation of
the Canceling Party, enforceable against it in accordance with its terms (except
as such enforceability may be limited by laws affecting creditor's rights
generally).

 

(c)           Canceling Party represents and warrants that it has the requisite
authority and capacity to enter into this Agreement, as well as carry out the
terms/conditions referenced herein. Additionally, Canceling Party represents and
warrants that its compliance with the terms and conditions of this Agreement and
will not violate any instrument relating to the conduct of its business, or any
other agreement which it may be a party, or any Federal and State rules or
regulations applicable to either Party.

 

6.            Representations and Warranties of the Company. The Company
represents and warrants to Canceling Party as of the date hereof as follows:

 

(a)          Corporate Authorization; Enforceability. The execution, delivery
and performance by the Company of this Agreement are within the corporate powers
and have been, duly authorized by all necessary corporate action on the part of
the Company. This Agreement has been duly executed and delivered by the Company
and constitutes the valid and binding agreement of the Company, enforceable
against the Company in accordance with its terms, except to the extent that its
enforceability may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles.

 

 2

 

 

(b)          Governmental Authorization. The execution, delivery and performance
by the Company of this Agreement requires no consent, approval, order,
authorization or action by or in respect of, or filing with, any governmental
authority.

 

(c)          Non-Contravention; Consents. The execution, delivery and
performance by the Company of this Agreement and the consummation of the
transactions contemplated hereby do not (i) violate the articles of
incorporation or bylaws of the Company, or (ii) violate any applicable law or
order.

 

7.             Further Assurances. Each Party to this Agreement will use its
best efforts to take all action and to do all things necessary, proper, or
advisable in order to consummate and make effective the transactions
contemplated by this Agreement (including the execution and delivery of such
other documents and agreements as may be necessary to effectuate the
cancellation of the Cancelled Shares and the transfer of the Epicurean Shares).

 

8.              Entire Agreement; Amendments. This Agreement contains the entire
understanding of the Parties with respect to the matters covered herein and
therein and, except as specifically set forth herein, neither the Company nor
the Canceling Party makes any representation, warranty, covenant or undertaking
with respect to such matters. No amendment, modification, termination or waiver
of any provision of this Agreement, and no consent to any departure therefrom,
shall in any event be effective unless the same shall be in writing and signed
by both Parties. Any such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which it was given.

 

9.             Survival of Agreements, Representations and Warranties, etc. All
representations and warranties contained herein shall survive the execution and
delivery of this Agreement. 

 

10.           Successors and Assigns. This Agreement shall bind and inure to the
benefit of and be enforceable by the Parties and their respective successors and
assigns. 

 

11.           Governing Law. This Agreement and the obligations, rights and
remedies of the Parties hereto are to be construed in accordance with and
governed by the laws of the State of Delaware, with any action/dispute
concerning this Agreement to be venued in the City of Los Angeles, County of Los
Angeles.

 

12.           Severability. In the event that any provision of this Agreement is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any provision hereof which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision hereof.

 

13.            Miscellaneous. This Agreement embodies the entire agreement and
understanding between the Parties hereto and supersedes all prior agreements and
understandings relating to the subject matter hereof. If any provision of this
Agreement shall be held invalid or unenforceable for whatever reason, the
remainder of this Agreement shall not be affected thereby and every remaining
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law. This Agreement may be executed in any number of counterparts
and by the Parties hereto on separate counterparts but all such counterparts
shall together constitute but one and the same instrument.

 

 3

 

 

[Signature page follows]

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.

 





  TABACALERAYSIDRON, INC.,     a Nevada corporation           By:               
    Name: Ramon Tejeda     Title: President             By:       RAMON TEJEDA,
Individually          

 









 4

